Citation Nr: 0700235	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
not to include sleep apnea.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In a March 2004 letter, the veteran requested a hearing 
before a Decision Review Officer. A  June 2004 Informal 
Conference Report indicates that the veteran converted this 
request into an informal conference.

In the veteran's November 2004 substantive appeal, he appears 
to be seeking service connection for sleep apnea.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
has a sleep disorder, to include narcolepsy and insomnia.  

2.  The veteran did not engage in combat with the enemy.

3.  There is no evidence verifying the occurrence of an in-
service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, 
not to include sleep apnea, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  PTSD was not incurred in, or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 West 
(2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a pre-initial 
adjudication letter to the veteran from the RO dated in 
February 2002.  The veteran was told of the requirements to 
establish successful claims, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  

The Board is aware that the February 2002 letter incorrectly 
informed the veteran that he must submit new and material 
evidence to reopen his claim for service connection for 
narcolepsy.  However, the veteran was sufficiently apprised 
of the requirements to substantiate his claim for service 
connection and the information provided as to new and 
material evidence could not have resulted in prejudice to the 
veteran. 

Although VA did not provide the veteran with notice regarding 
assignment of disability ratings and effective dates, as the 
Board is denying the claims, any questions as to these 
downstream issues are rendered moot.  

Service medical records and service personnel records are of 
record as are VA treatment reports and, received in April 
2002, a completed PTSD questionnaire.  Also associated with 
the claims file are the deck logs of the U.S.S. Oriskany for 
May through June 1953, and a one page history of the U.S.S. 
Oriskany from The Dictionary of Americn Naval Fighting Ships, 
obtained from the Textual Archives Division of Modern 
Military Records.  The veteran has not requested assistance 
in obtaining any other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
presenting evidence of a disability is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for service connection for a sleep 
disorder, not to include sleep apnea, no objective evidence 
of record shows that the veteran currently suffers from such 
and he has not described any symptoms of insomnia, 
narcolepsy, or any similar sleep disorder.  With regard to 
the claim for PTSD, there is no competent evidence of an in-
service stressor.  Service connection cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for verification of 
an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  VA thus declines to provide medical 
examinations in this case.  

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Narcolepsy

In June 2000 the RO received a claim for entitlement to 
service connection for insomnia.  In August 2000 the RO 
denied the claim, characterized as narcolepsy, on the basis 
that there was no evidence that the veteran had been treated 
for narcolepsy during service.  As the August 2000 decision 
had not become final at the time of the enactment of the VCAA 
in November 2000, the RO readjudicated the claim in July 
2002, with application of the VCAA.  See Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  This appeal is of that July 2002 
decision.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Narcolepsy may be presumed to have incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A.  § 1112(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(3) (2006); see 38 U.S.C.A.  
§ 1101(3) and 38 C.F.R. § 3.309(a).  

The record is absent for any objective evidence of complaint 
or medical treatment for narcolepsy either during service or 
post service.  An August 1955 service medical record marks 
the only evidence that could even liberally be construed as a 
complaint of insomnia; a notation that the veteran reported 
that without the aid of alcohol he was unable to sleep 
through the night.  While the veteran is competent to 
describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 
465, 470 (1994), in this case he has not indicated any 
symptoms of his claimed narcolepsy or insomnia in over fifty 
years.  

The veteran's evidence of a sleep disorder amounts to a 
statement in his November 2004 substantive appeal.  In this 
statement, the veteran reported that he had surgery on his 
nose during service and after discharge.  He indicated that a 
VA Medical Center prescribed oxygen for him to sleep at 
night.  He states that "[f]rom my broken nose, I have sleep 
apnea, narcolepsy, and insomnia."  Although the veteran 
asserts that the Cheyenne VAMC records support his 
contention, these records are absent for any mention of 
narcolepsy or insomnia.  

The veteran's statement in his substantive appeal that he 
suffers from narcolepsy and insomnia is not a description of 
symptoms; rather it is a medical conclusion.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence of current narcolepsy or insomnia, the 
Board must conclude the veteran does not currently suffer 
from such disability.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection for a sleep disorder must be denied because the 
first essential criterion for the grant of service 
connection, competent evidence of the disability for which 
service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.  

PTSD

The veteran contends that he suffers from PTSD as a result of 
events occurring during his service aboard the U.S.S. 
Oriskany in 1952 and 1953.  His assertions as to stressful 
events are contained in VA clinic notes, which he referenced 
in his April 2002 PTSD questionnaire as evidence of his 
claimed stressors.  These notes report two stressful events.  
First, that that the veteran observed, through binoculars, 
the results of shelling of the Korean coast while acting as 
first projectile man for a "five inch thirty-eight semi-
fixed ammunition gun" involved in firing upon the coast of 
Korea, and that he had to call in additional shelling.  
Second, the veteran reports that he had horrifying 
experiences involving the bodies of deceased service 
personnel that he contends the Oriskany transported to the 
United States.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  

Although the veteran has a current diagnosis of PTSD, service 
connection for PTSD must be denied because there is no 
evidence establishing the occurrence of an in-service 
stressor.

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In contrast, '....Where...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.'  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996) 

In this case, evidence is insufficient to establish that the 
veteran engaged in combat with the enemy.  Service personnel 
records indicate that the veteran served aboard the U.S.S. 
Oriskany, an aircraft carrier, from February 1953 to February 
1954, including service aboard the Oriskany in a combat zone 
during March and April 1953.  He was awarded the National 
Defense and United Nation Korean Service Medal with one star, 
an award that does not suggest that the veteran engaged in 
combat with the enemy.  Additionally, while the veteran 
listed his division and squadron as "Gunnery" on the April 
2002 PTSD questionnaire, service personnel records do not 
indicate that he served in a gunnery squadron or division 
while aboard the Oriskany.  These service personnel records 
also show that the veteran's occupational specialty was 
Boatswain's Mate, a military occupational specialty not 
generally associated with combat or the operation of 
artillery, including fire control.  

The Board is aware that combat awards and combat related 
military occupational specialties are not the only acceptable 
evidence that a veteran engaged in combat with the enemy.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  However, in this 
case, the record lacks any other evidence sufficient to 
establish that the veteran ever engaged in such combat.  
Given his duty station, his description of events, and his 
occupation during service, to find that the veteran engaged 
in combat with the enemy would be inconsistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  

Nor does the veteran assert that he engaged in combat with 
the enemy.  Rather he states that he viewed the effects of 
shelling of the Korean coast through binoculars.  In support 
of his contention is the one page document of the history of 
the Oriskany referred to in the Duties to Notify and Assist 
section above.  This document indicates that the Oriskany's 
pilots engaged in bombing and strafing attacks against enemy 
supply lines in February 1953 while the Oriskany was off the 
coast of Korea and that these attacks were coordinated with 
surface gunstrikes along the coast.  However, no evidence of 
record indicates that the veteran had involvement in any of 
these attacks or was even near the actual attacks.  Indeed, 
his description of viewing the attacks through binoculars is 
itself evidence that he was not near the attacks.  

The Court has held that, in order to show presence during a 
stressful event, evidence need not demonstrate that a veteran 
actually was present during the event if the evidence shows 
that his unit was present during the event.  Pentacost v. 
Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002).  
However, Pentacost involved the shelling of a base at which 
that veteran's unit was present, so it could be assumed that 
he was present during the attacks.  In the instant case, the 
veteran does not claim to be 'present' during the stressful 
event, rather he asserts that he observed the effect of a 
shelling through binoculars while undertaking duties to 
direct fire from the 5 inch guns.  Service personnel records 
are absent for any indication that the veteran served in an 
occupation related to ordinance or that his duties as a 
Seaman, Boatwain's Mate, included directing fire upon North 
Korean targets.  In other words, it is not likely that the 
veteran would have witnessed the events as he described.  

Service medical records show that the veteran received 
psychiatric treatment during service.  This treatment 
included hospital admissions in May 1955 and in June 1956.  
The second admission resulted in a diagnosis of emotional 
instability reaction, chronic, moderate.  There is no mention 
of any of the traumatic events that the veteran now claims as 
stressors.  

In VA outpatient records from April 2002, the veteran 
reported that his primary stressor was duty involving 
decomposing bodies of US service personnel that the Oriskany 
was transporting back to the United States.  These notes 
record his report that there were 100 to 150 such bodies in 
body bags in advanced stages of decomposition.  He reported 
that his duties involved ensuring that the body bags were 
effectively strapped down but that during heavy seas the 
bodies fell off the platform upon which they were stored and 
he had to pick up parts of the bodies with a shovel and put 
them back in the bags.  He contends that the memory of these 
events, including the smell of the bodies, caused his PTSD.  

U.S.S. Oriskany ship logs from May 1953 through July 1953 are 
associated with the claims file.  These records report the 
May 1953 passage of the Oriskany from the Yokosuka Japan 
harbor to Pearl Harbor, Hawaii, San Diego, and San Francisco, 
California.  These logs make no mention of the bodies of 
deceased service personnel as present on the ship or as being 
offloaded from the ship.  

Also of record are undated letters from the veteran's spouse.  
She relates her observation of the veteran's emotional state 
and behavior since she met him, approximately 15 years after 
his discharge from service.  As such, this is not evidence 
verifying the occurrence of any of the claimed stressors.  

Because the veteran did not engage in combat with the enemy 
and his claimed in-service stressors have not been verified, 
his claim for service connection for PTSD must be denied.  

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  


ORDER

Entitlement to service connection for a sleep disorder, not 
to include sleep apnea, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


